Citation Nr: 1643417	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  13-25 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for respiratory disability, to include asthma, emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

A review of the record reflects diagnoses for various respiratory disorders including asthma, emphysema and COPD.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016, and a copy of the hearing transcript is of record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current respiratory disorder is related to service.  He has further reported difficulty breathing since service.  See, e.g., June 2012 notice of disagreement; see also August 2016 Board Hearing Transcript.  

As noted in the Introduction, the Veteran has been diagnosed with several respiratory disabilities since service.  For example, a January 1998 treatment record from St. Vincent Primary Care Center noted a diagnosis of COPD per pulmonary function testing.  An April 2003 Social Security Administration (SSA) disability examination noted a diagnosis of emphysema, as well as a medical history of shortness of breath (SOB) for "several years."  A January 2006 VA treatment record noted a diagnosis of allergic rhinitis since May 2004.  A December 2011 VA treatment record noted a diagnosis of asthma.

The Veteran's service treatment records (STRs) show numerous complaints of, and treatment for, respiratory symptoms.  On January 1966 Induction examination, the Veteran endorsed having now or ever having SOB.  A January 1966 STR noted that the Veteran reported dyspnea on exertion intermittently for four years.  In February 1966, the Veteran was hospitalized for an upper respiratory infection (URI) and questionable pneumonia.  A September 1966 STR noted that the Veteran reported SOB for the past four months. The impression was questionable asthmatic condition, although the chest x-ray showed no evidence of asthma.  In October1966, the Veteran was seen for a URI.  A November 1966 STR noted a progressive SOB and dyspnea.  A December 1966 STR noted recurrent episodes of SOB and dyspnea with mild exertion (i.e., flight of steps) of about 1 year duration with progression downhill.  On November 1967 separation, the Veteran endorsed a history of SOB.

The Veteran underwent a VA examination in May 2012.  The examiner found that there was not any evidence of respiratory complaints until May 2011.  She rendered a negative opinion, reasoning that that there was a long interval between separation in 1967 and his report of SOB in 2011, and that the current respiratory disability was most likely caused by other post-service exposures, including smoking.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   The Board finds that the May 2012 VA examination is inadequate.  First, the opinion is based on an inadequate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, the VA examiner failed to note respiratory diagnoses dating back to January 1998.  Second, the examiner failed to consider the Veteran's numerous reports of continuing and increasing respiratory symptoms following discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that the VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  A Veteran, as a layperson, is competent to report on the onset and continuity of current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).   The Board finds the Veteran's lay statements and testimony pertaining to his ongoing and worsening respiratory symptomatology to be competent and credible.  Therefore, remand is necessary to provide the Veteran with a new VA examination and opinion.

Additionally, during the August 2016 Board hearing, the Veteran testified that he had been diagnosed with asthma and that doctors had found calcium deposits in his lungs about 5 years prior to his entry to active service.  As indicated above, the January 1966 report of medical history accompanying the Veteran's Induction examination noted that the Veteran endorsed having (at the time of examination or ever) SOB.  Further, a January 1966 STR noted that the Veteran reported dyspnea on exertion intermittently for four years.

With regard to a claim that involves the possible question of aggravation of a preexisting condition, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014).  The burden to show that there was no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  Accordingly, the VA examiner should also address the presumption of soundness.

Prior to arranging to obtain the further medical opinion described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  Specifically, the Board notes that the record contains reports of treatment from St. Vincent Primary Care Center dated January 1998 to July 1999 and July 2013.  The record also contains a few treatment reports from the Indiana University Health Methodist Hospital; however, the Veteran has reported undergoing annual physical examinations with that private treatment provider.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include treatment reports from St. Vincent Primary Care Center and Indiana University Health Methodist Hospital.

2.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Then, obtain a new VA examination with an examiner with sufficient expertise to address the etiology of the Veteran's respiratory disability.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether the Veteran's respiratory disorder is at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his in-service complaints and treatment for shortness of breath, dyspnea, upper respiratory infection and questionable pneumonia, and questionable asthmatic condition.

Next, the examiner should opine as to whether there is clear and unmistakable evidence that a respiratory disability preexisted the Veteran's entry into active duty in January 1966.  If there is clear and unmistakable evidence that a respiratory disability preexisted service, then the examiner is asked to opine whether there is clear and unmistakable evidence that a respiratory disability did NOT increase in severity during service.

A complete rationale must be provided for any opinions expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  Readjudicate the claim for service connection for a respiratory disability.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




